Metcalf, J.
The demurrer to the defendant’s special answer must be sustained, because that answer sets forth no legal defence to the action. And evidence of the matter therein set forth was not admissible, either as a justification or in mitigation of damages. The plaintiffs’ exception to its admission must therefore be sustained. The authorities are conclusive of these points. Alderman v. French, 1 Pick. 1. Bodwell v. Swan, 3 Pick. 376. Brickett v. Davis, 21 Pick. 407, 408. Watson v. Moore, 2 Cush. 140.
In an action of slander, evidence that the plaintiff’s general reputation is bad, “independent of the slander of which he complains,” is admissible in mitigation of damages. But evidence of particular instances of his misconduct is not admissible. Wolcott v. Hall, 6 Mass. 518. Stone v. Varney, 7 Met. 86. Chapman v. Ordway, 5 Allen, 595. 1 Hilliard on Torts, (2d ed.) 465. A party to a suit should always be prepared to defend his general character or reputation, but not to answer to charges of particular acts, unless they are the subject of the action. It is not necessary to the admission of evidence of a plaintiff’s *408general bad reputation, that the answer of the defendant should give notice that he shall offer it.
Evidence of the female plaintiff’s bad general reputation, ten years before the speaking of the words for which the action was brought, was competent, and the exception to its admission must be overruled; it being a very general presumption that things which are proved to have once existed in a particular state, are to be understood as continuing in that state until the contrary is established by evidence either direct or presumptive. Best on Presumptions, c. 6. The weight and effect of that evidence were for the consideration of the jury. Its effect would undoubtedly have been much lessened, if not entirely prevented, by proof that when the words were spoken the woman’s general reputation was good, though it was bad ten years before.
As the verdict was for nominal damages, and may have been affected not only by evidence of the woman’s bad general reputation, but also by evidence of particular acts of hers, which ought to have been excluded, the plaintiffs are entitled to a

New trial.